Case 2:19-cv-00908-PSG-GJS Document 44 Filed 07/08/20 Page 1 of 2 Page ID #:482



 1
                                                                   JS-6
 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   TRUSTEES OF THE SOUTHERN                       Case No. 2:19-cv-00908-PSG-GJS
     CALIFORNIA IBEW-NECA PENSION
12   PLAN, TRUSTEES OF THE SOUTHERN                 ASSIGNED TO THE HONORABLE
                                                    PHILIP S. GUTIERREZ
13   CALIFORNIA IBEW-NECA DEFINED
     CONTRIBUTION TRUST FUND;                       JUDGMENT
14   TRUSTEES OF THE SOUTHERN
     CALIFORNIA IBEW-NECA HEALTH
15   TRUST FUND, TRUSTEES OF THE
16
     SOUTHERN CALIFORNIA IBEW-NECA
     SUPPLEMENTAL UNEMPLOYMENT
17   BENEFIT TRUST FUND, TRUSTEES OF
     THE LOS ANGELES COUNTY
18   ELECTRICAL EDUCATIONAL AND
     TRAINING TRUST FUND, TRUSTEES
19   OF THE NATIONAL ELECTRICAL
20   BENEFIT FUND, TRUSTEES OF
     SOUTHERN CALIFORNIA IBEW-NECA
21   LABOR-MANAGEMENT
     COOPERATION COMMITTEE,
22   TRUSTEES OF THE NATIONAL NECA-
23
     IBEW LABOR-MANAGEMENT
     COOPERATION COMMITTEE TRUST
24   FUND, CONTRACT COMPLIANCE
     FUND, and LOS ANGELES
25   ELECTRICAL WORKERS CREDIT
     UNION,
26
                           Plaintiffs,
27
                v.
28

                                            1
                                         JUDGMENT
     1418291
Case 2:19-cv-00908-PSG-GJS Document 44 Filed 07/08/20 Page 2 of 2 Page ID #:483



 1   GEM CONTRACTORS GROUP INC., a
     California corporation
 2
                                Defendant
 3

 4             This action having been commenced on February 6, 2019, and the Court having
 5   approved the stipulation for entry of judgment in favor of Plaintiffs and against
 6   Defendant, and for good cause shown,
 7             IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
 8             Plaintiffs, Trustees of the Southern California IBEW-NECA Pension Plan,
 9   Trustees of the Southern California IBEW-NECA Defined Contribution Trust Fund,
10   Trustees of the Southern California IBEW-NECA Health Trust Fund, Trustees of the
11   Southern California IBEW-NECA Supplemental Unemployment Benefit Trust Fund,
12   Trustees of the Los Angeles County Electrical Educational and Training Trust Fund,
13   Trustees of the National Electrical Benefit Fund, Trustees of Southern California
14   IBEW-NECA Labor-Management Cooperation Committee, Trustees of the National
15   NECA-IBEW Labor-Management Cooperation Committee Trust Fund, Contract
16   Compliance Fund, and Los Angeles Electrical Workers Credit Union, shall recover
17   from Defendant, GEM Contractors Group Inc., a California corporation, the principal
18   amount of $40,000.00, plus pre-judgment and post-judgment interest thereon at the
19   rate of 8% per annum from July 1, 2020, until paid in full.
20

21

22           July 8, 2020
     Dated: __________________ _________ __________________________
23                             HONORABLE R. PHILIP S. GUTIERREZ
                               UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                                2
                                             JUDGMENT
     1418291
